Exhibit 10.24


 
OFFICE LEASE
 
ADLER REALTY INVESTMENTS, INC.
 
100 W, BROADWAY
 
 
 
 
 
 
DANARI BROADWAY, LLC
 
a Delaware Limited Liability Company,
 
as Landlord,
 
and
 
  GLOBAL CLEAN ENERGY HOLDINGS, INC,: a Utah Corporation,
 
as Tenant.
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS.
1
ARTICLE 2
LEASE TERM[[; OPTION TERM]]
1
ARTICLE 3
BASE RENT
2
ARTICLE 4
ADDITIONAL RENT
3
ARTICLE 5
USE OF PREMISES
8
ARTICLE 6
SERVICES AND UTILITIES
9
ARTICLE 7
REPAIRS                 
11
ARTICLE 8
ADDITIONS AND ALTERATIONS
11
ARTICLE 9
COVENANT AGAINST LIENS
11
ARTICLE 10
INSURANCE
12
ARTICLE 11
DAMAGE AND DESTRUCTION
13
ARTICLE 12
NONWAIVER
14
ARTICLE 13
CONDEMNATION
14
ARTICLE 14
ASSIGNMENT AND SUBLETTING
14
ARTICLE 15
OWNERSHIP AND REMOVAL OF TRADE FIXTURES
16
ARTICLE 16
HOLDING OVER
16
ARTICLE 17
ESTOPPEL CERTIFICATES
17
ARTICLE 18
SUBORDINATION
17
ARTICLE 19
DEFAULTS; REMEDIES
18
ARTICLE 20
FORCE MAJEURE
19
ARTICLE 21
SECURITY DEPOSIT
19
ARTICLE 22
SUBSTITUTION OF OTHER PREMISES
19
ARTICLE 23
SIGNS
20
ARTICLE 24
COMPLIANCE WITH LAW
20
ARTICLE 25
LATE CHARGES
20
ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT .
20
ARTICLE 27
ENTRY BY LANDLORD..
21
ARTICLE 28
TENANT PARKING
21
ARTICLE 29
MISCELLANEOUS PROVISIONS
21

 

 
 

--------------------------------------------------------------------------------

 

INDEX
 
Pagels1
 
Accountant
8
AdditionalNotice
9
AdditionalRent
4
Applicable Laws
17
Bank Prime Loan
17
Base Building
10
Base Rent
3
Base Year
4
bona-fide third-party offer
1
Brokers
19
Building
 
Building Common Areas,
 
Building Common Areas
 
CC&Rs
8
Control,
14
Direct Expenses
4
Eligibility Period
9
Estimate
7
Estimate Statement
7
Estimated Excess
7
Excess
7
Exercise Notice
3
Expense Year
4
First Refusal Notice
1
First Refusal Space
 
First Refusal Space Amendment
2
First Refusal Space Lease
2
First Refusal Space Rent
2
Force Majeure
16
Guarantor
21
HVAC
8
Initial Notice
9
Intent Notice
3
Interest Rate
17

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Landlord
iii
Landlord Default
9
Landlord Parties
10
Lease
iii
Lease Commencement Date
2
Lease Expiration Date
2
Lease Term
2
Lease Year
2
Lines
20
Operating Expenses,
4
Option Rent
3
Option Rent Notice
3
Option Term
2
Original Tenant
1
Other Improvements
21
Permitted Transferee.
14
Permitted Use
iv
Premises
1
Project Common Areas
1
Project Common Areas,
1
Proposition 13
6
Renovations
20
Rent Abatement
4
Rent Abatement Period
4
Rent
4
Review Period
8
Rules and Regulations
8
Security Deposit
16
Signage
16
Statement
7
Summary
iii
Superior Right Holders
2
Tax Expenses
6
TCCs
1
Tenant
iii
Tenant Parties
it
Tenant Work Letter
1
Tenant's Share                                
7
Termination Date 3 Termination Fee 3 Termination Notice 3
Third Party Lease
2 Transfer Premium 13

 


 
 

--------------------------------------------------------------------------------

 


 
100 W. BROADWAY
 
OFFICE LEASE
 
This Office Lease (the 'Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between DANARI BROADWAY, LLC, a Delaware Limited Liability Company ("Landlord"),
and GLOBAL CLEAN ENERGY HOLDINGS, INC., a Utah corporation ("Tenant").
 
SUMMARY OF BASIC LEASE INFORMATION
 
  TERMS
Of                                                                                                      DESCRIPTION
 
1.      Date: May 24, 2010
 
2.  Premises:        
 
    2.1 Building:
 
    2.2 Premises:
 
    2.3 Project:
That certain SIX (6)-story office building (the "Building") containing 194,184
rentable square feet of space and located at 100 W. BROADWAY, LONG BEACH, CA
90802.
 
2000 rentable square feet of space located on the Sixth (6th) floor of the
Building and commonly known as Suite 650, as further set forth in Exhibit A to
the Office Lease.
 
The Building is part of a ONE-building office project known as "100 W.
Broadway," as further set forth in Section 1 1,2 of this Lease.

 
 
3. Lease Term
(Article 2):
 
    3.1 Length of Term:
 
    3.2 Lease Commencement Date:
 
    3.3 Lease Expiration Date:
 
    3.4 Option Term(s):
 
4. Base Rent (Article 3):
 
 
 
Two (2) years and Two (2) months.
 
 
 
Twenty-Six (26) months from the Lease Commencement Date, which is anticipated to
be August 31, 2012.
 
One (1) three (3)-year option(s) to renew, as more particularly set forth in
Section 2.2 of this Lease.

 
 
 
 
 
Base Rent*     
Annual 
Monthly
Installment
of Base Rent*
 Annual
Rental Rate
per Rentable
Square Foot*
  $ 3,400.00 $ 3,400.00 $1.70 2 — 3 0.00 $0.00 $0.00 4-12 $30,600.00 $3,400.00
$1.70 13 - 26 $49,000.00 $3,500.00 $1.75

 
The initial Annual Base Rent (and Monthly Installment of Base Rent) was
calculated by multiplying the initial Monthly Rental Rate per Rentable Square
Foot by the number of rentable square feet of space in the Premises.
 
5. Base Year
(Article 4):
Calendar year 2010.



 
 

--------------------------------------------------------------------------------

 

 

6. Tenant's Share (Article 4):
Approximately 1.03%.

 

7. Permitted Use (Article 5):
Tenant shall use the Premises solely for general office use and uses incidental
thereto (the "Permitted Use"); provided, however, that notwithstanding anything
to the contrary set forth hereinabove, and as more particularly set forth in the
Lease, Tenant shall be responsible for operating and maintaining the Premises
pursuant to, and in no event may Tenant's Permitted Use violate, (A) Landlords
"Rules and Regulations," as that term is set forth in Article 5 of this Lease,
(B) all "Applicable Laws," as that term is set forth in Article 24 of this
Lease, (C) all applicable zoning, building codes and any "CC&Rs," as that term
is set forth in Article 5 of this Lease, and (D) the character of the Project as
a first-class office building Project.

 
    
8. Security Deposit (Article 21):
$ 3,500.00.

 
9. Parking Passes Ratio (Article 28):
Three (3) unreserved parking spaces for every 1,000 rentable square feet of the
Premises. The current rates for parking are $65.00 per single unreserved pass
per month and $110.00 per single reserved pass per month.

  
10. Address of Tenant (Section 29.11):
6033 W. Century Boulevard Suite 895 Los Angeles, CA 90045
Attention: Bruce Nelson, CFO
(Prior to Lease Commencement Date) and
100 W. Broadway, Suite 650Long Beach, CA 90802
Attention: Bruce Nelson, CFO
(Mier Lease Commencement Date)

 
11. Address of Landlord (Section 29.12):
 
 
 
 
 
12. Broker(s) (Section 29.10):
 
Representing Tenant:
Tom Sheets, Cushman & Wakefield 3760 Kilroy Airport Way, Suite 250 Long Beach,
CA 90806
DANARI BROADWAY, LLC, A DELAWARE LIMITED LIABILITY COMPANY
do Adler Realty Investments, Inc.
20951 Burbank Blvd., Suite B
Woodland Hills, CA 91367
Attention: Asset Management
 
 
 
Representing Landlord:
Phil Brodkin, CBRE
990 West 190th Street, Suite 100 Torrance, CA 90502-1025
 
Landlord, at Landlord's sole cost and expense, shall install a sink and lower
cabinets (not to exceed six (6) feet) in Premises in mutually agreeable
location.
 



 
13.Tenant Improvement Allowance:
(Exhibit B):

 
 

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 1
 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
 
              1.1   Premises, Building, Project and Common Areas.
 
1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A  attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions (the "TCCs") herein set forth, and Tenant covenants as a material
part of the consideration for this Lease to keep and perform each and all of
such TCCs by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises in the
"Building," as that term is defined in Section 1.1.2, below, only, and such
exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1,2, below. Except as specifically set
forth in this Lease , Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this
Lease. The taking of possession of the Premises by Tenant shall conclusively
establish that the Premises and the Building were at such time in good and
sanitary order, condition and repair.
 
1.1.2The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the "Building"). The Building is part of an
office project known as "100 West Broadway." The term "Project," as used in this
Lease, shall mean (i) the Building and the Common Areas, (ii) the land (which is
improved with landscaping, parking facilities and other improvements) upon which
the Building and the Common Areas are located.
 
1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common Areas").
The Common Areas shall consist of the "Project Common Areas" and the "Building
Common Areas." The term "Project Common Areas," as used in this Lease, shall
mean the portion of the Project designated as such by Landlord. The term
"Building Common Areas," as used in this Lease, shall mean the portions of the
Common Areas located within the Building designated as such by Landlord. The
manner in which the Common Areas are maintained and operated shall be at the
sole discretion of Landlord and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may make from time to time, provided
that such rules, regulations and restrictions do not unreasonably interfere with
the rights granted to Tenant under this Lease and the permitted use granted
under Section 5.1, below. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Project
and the Common Areas; provided that no such changes shall be permitted which
materially reduce Tenant's rights or access hereunder. Except when and where
Tenant's right of access is specifically excluded in this Lease, Tenant shall
have the right of access to the Premises, the Building, and the Project parking
facility twenty-four (24) hours per day, seven (7) days per week during the
"Lease Term," as that term is defined in Article 2, below,
 
1.2 Stipulation of Rentable Square Feet of Premises. For purposes of this Lease,
the "rentable square feet" of the Building and Premises shall be deemed as set
forth in Section 2.1 and Section 2.2 of the Summary, respectively.
 
ARTICLE 2
 
LEASE TERM; OPTION TERM
 
2.1 Initial Lease Term. The TCCs and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the "Lease Term") shall be
as set forth in Section 3.1 of the Summary, shall commence on the date set forth
in Section 3.2 of the Summary (the "Lease Commencement Date"), and shall
terminate on the date set  forth in Section 3.3 of the Summary (the "Lease
Expiration Date") unless this Lease is sooner terminated as hereinafter
provided. For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) month period during the Lease Term provided, however,
that the first Lease Year shall commence on the Lease Commencement Date and end
on the last day of the month in which the first anniversary of the Lease
Commencement Date occurs, and the second and each succeeding Lease Year shall
commence on the first day of the next calendar month,

 
1

--------------------------------------------------------------------------------

 

 
2.2Option Term,
 
2.2.1 Option RiEht. Landlord hereby grants the Original Tenant and any Permitted
Transferee, one (1) option to extend the Lease Term for the entire Premises by a
period of three (3) years (the "Option Term"). Such option shall be exercisable
only by written notice delivered by Tenant to Landlord as provided below,
provided that, as of the date of delivery of such notice, (i) Tenant is not then
in default under this Lease (beyond any applicable notice and cure periods),
(ii) Tenant has not been in default under this Lease (beyond any applicable
notice and cure periods) more than once during the prior twelve (12) month
period, (iii) Tenant has not been in default under this Lease (beyond any
applicable notice and cure periods) more than three (3) times during the Lease
Term, and (iv) Tenant's financial condition has not suffered a material, adverse
change during the immediately preceding twenty-four (24) month period. Upon the
proper exercise of such option to extend, and provided that, as of the end of
the initial Lease Term, (A) Tenant is not in default under this Lease (beyond
any applicable notice and cure periods), (B) Tenant has not been in default
under this Lease (beyond any applicable notice and cure periods) more than once
during the prior twelve(12) month period, (C) Tenant has not been in default
under this Lease (beyond any applicable notice and cure periods) more than three
(3) times during the Lease Term, and (D) Tenant's financial condition has not
suffered a material, adverse change during the immediately preceding twenty-four
(24) month period, then the Lease Term, as it applies to the entire Premises,
shall be extended for a period of five (5) years. The rights contained in this
Section 2.2 shall only be exercised by the Original Tenant or its Affiliate (and
not any other assignee, sublessee or other transferee of the Original Tenant's
interest in this Lease) if Original Tenant and/or its Permitted Transferee is in
occupancy of the entire then-existing Premises.
 
2.2.2 Option Rent, The "Rent," as that term is defined in Section 4.1 of this
Lease, payable by Tenant during the Option Term (the "Option Rent") shall be
equal to the rent, including all escalations, at which tenants, as of the
commencement of the Option Term, are leasing non-sublease, non-encumbered,
non-equity space comparable in size, location and quality to the Premises for a
term of three (3) years, which comparable space is located in the downtown Long
Beach office market, taking into consideration only the following concessions:
(i) rental abatement concessions, if any, being granted such tenants in
connection with such comparable space, and (ii) tenant improvements or
allowances provided or to be provided for such comparable space, taking into
account, and deducting the value of, the existing improvements in the Premises,
such value to be based upon the age, quality and layout of the improvements and
the extent to which the same could be utilized by Tenant based upon the fact
that the precise tenant improvements existing in the Premises are specifically
suitable to Tenant.
 
2.2.3 Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this Section
2.2.3. Tenant shall deliver written notice (the "Intent Notice") to Landlord not
more than twelve (12) months nor less than six (6) months prior to the
expiration of the initial Lease Term, stating that Tenant is interested in
exercising its option. On or before the date which is the later to occur of (i)
thirty (30) days following its receipt of such Intent Notice, or (ii) the date
which is five (5) months prior to the expiration of the initial Lease Term,
Landlord shall deliver to Tenant a written notice (the "Option Rent Notice") to
Tenant, setting forth Landlord's determination of the Option Rent. Within ten
(10) business days of its receipt of the Option Rent Notice, Tenant may, at its
option, either (A) deliver written notice (the "Exercise Notice") to Landlord,
which Exercise Notice shall state that Tenant is exercising its option and
excepting the Option Rent, or (B) otherwise elect not to so exercise such
option. If Tenant does not timely and affirmatively exercise the option
contained in this Section 2.2 by delivering the Exercise Notice pursuant to the
TCCs of the foregoing sentence, Tenant shall be deemed not to have exercised
such option, and the option shall terminate and be of no further force or
effect.
 
ARTICLE 3
 
BASE RENT
 
3.1 In General. Tenant shall pay, without prior notice or demand, to Landlord or
Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the first full month of
the Lease Term which occurs after the expiration of any free rent period shall
be paid at the time of Tenant's execution of this Lease. If any payment of Rent
is for a period which is shorter than one month, the Rent for any such
fractional month shall accrue on a daily basis during such fractional month and
shall total an amount equal to the product of (1) a fraction, the numerator of
which is the number of days in such fractional month and the denominator of
which is the actual number of days occurring in such calendar month, and (ii)
the then-applicable Monthly Installment of Base Rent. All other payments or
adjustments required to be made under the TCCs of this Lease that require
proration on a time basis shall be prorated on the same basis.

 
2

--------------------------------------------------------------------------------

 

 
3.2 Rent Abatement. Provided that the Tenant is not then in default of the Lease
(as hereby amended) and is then in occupancy of the entire Premises, then during
the period beginning on second (2'd) month of the Lease Term and ending after
the third (3`d) month of the Lease Term (the "Rent Abatement Period"), Tenant
shall not be obligated to pay any Base Rent otherwise attributable to the
Premises for such Rent Abatement Period (the "Rent Abatement"). Tenant
acknowledges and agrees that during such Rent Abatement Period, such abatement
of Base Rent shall have no effect on the calculation of any future increases in
Base Rent, Operating Costs or Landlord's Taxes payable by Tenant pursuant to the
terms of this Lease, which increases shall be calculated without regard to such
abatement of Base Rent. The foregoing Rent Abatement has been granted to Tenant
as additional consideration for entering into this Agreement, and for agreeing
to pay the rent and performing the terms and conditions otherwise required under
the Lease, as amended. If Tenant shall be in economic default or material
non-economic default under the Lease and shall fail to cure such economic
default or material non-economic default within notice and cure period, if any,
permitted for cure pursuant to the Lease, then Landlord may at its option, by
notice to Tenant, elect, in addition to any other remedies Landlord may have
under the Lease, one or both of the following remedies: (i) that Tenant shall
immediately become obligated to pay to Landlord all Base Rent abated hereunder
during the Rent Abatement Period, with interest as provided pursuant to the
Lease from the date such Base Rent would have otherwise been due but for the
abatement provided herein, or (ii) that the dollar amount of the unapplied
portion of the Rent Abatement as of such default shall be converted to a credit
to be applied to the Base Rent applicable to the Premises at the end of the
Second Extended Term and Tenant shall immediately be obligated to begin paying
Base Rent for the Premises in full.
 
ARTICLE 4
 
ADDITIONAL RENT
 
4.1General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively, which are in excess of the amount of Direct Expenses applicable to
the "Base Year," as that term is defined in Section 4.2.1, below; provided,
however, that in no event shall any decrease in Direct Expenses for any Expense
Year below Direct Expenses for the Base Year entitle Tenant to any decrease in
Base Rent or any credit against sums due under this Lease. Such payments by
Tenant, together with any and all other amounts payable by Tenant to Landlord
pursuant to the TCCs of this Lease, are hereinafter collectively referred to as
the "Additional Rent," and the Base Rent and the Additional Rent are herein
collectively referred to as "Rent." All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent; provided, however, the parties hereby acknowledge that the first
monthly installment of Tenant's Share of any "Estimated Excess," as that term is
set forth in, and pursuant to the terms and conditions of, Section 4.4.2 of this
Lease, shall first be due and payable for the calendar month occurring
immediately following the expiration of the Base Year. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article
4  shall survive the expiration of the Lease Term.
 
4.2Definitions of Key Terms Relating to Additional Rent. As used in this Article
4, the following terms
shall have the meanings hereinafter set forth:
 
4.2.1"Base Year" shall mean the period set forth in Section 5 of the Summary.
 
4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
 
4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls,
through and including the calendar year in which the Lease Term expires,
provided that Landlord, upon notice to Tenant, may change the Expense Year from
time to time to any other twelve (12) consecutive month period, and, in the
event of any such change, Tenant's Share of Direct Expenses shall be equitably
adjusted for any Expense Year involved in any such change.
 
4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management,

 
3

--------------------------------------------------------------------------------

 



maintenance, security, repair, replacement, restoration or operation of the
Project, or any portion thereof, in accordance with sound real estate management
and accounting principles, consistently applied. Without limiting the generality
of the foregoing, Operating Expenses shall specifically include any and all of
the following: (i) the cost of supplying all utilities (other than the cost of
electricity, the payment for which shall be made in accordance with the TCCs of
Section 6.1.2 of this Lease), the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project; (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (v) costs incurred in connection with the
parking areas servicing the Project; (vi) fees and other costs, including
management fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project;
 
(vii) payments under any equipment rental agreements and the fair rental value
of any management office .space;
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons (other than persons generally considered to be
higher in rank than the position of Project manager) engaged in the operation,
maintenance and security of the Project; (ix) costs under any instrument
pertaining to the sharing of costs by the Project; (x) operation, repair,
maintenance and replacement of all systems and equipment and components thereof
of the Building; (xi) the cost of janitorial services to the Common Areas and
the cost of alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xii)
amortization of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof (which amortization calculation shall include interest at the "Interest
Rate," as that term is set forth in Article 25 of this Lease); (xiii) the cost
of capital improvements or other costs incurred in connection with the Project
(A) which are intended to effect economies in the operation or maintenance of
the Project, or any portion thereof, (B) that are required to comply with
present or anticipated conservation programs, (C) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in good order or condition, or (D) that are required under
any governmental law or regulation by a federal, state or local governmental
agency, except for capital repairs, replacements or other improvements to remedy
a condition existing prior to the Lease Commencement Date which an applicable
governmental authority, if it had knowledge of such condition prior to the Lease
Commencement Date, would have then required to be remedied pursuant to
then-current governmental laws or regulations in their form existing as of the
Lease Commencement Date and pursuant to the then-current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date; provided, however, that any capital expenditure
shall be shall be amortized with interest at the Interest Rate over the shorter
of (X) seven (7) years, or (Y) its useful life as Landlord shall reasonably
determine in accordance with sound real estate management and accounting
principles; (xiv) costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute "Tax Expenses" as that term is defined in
Section
 
4.2.5, below; and (xv) payments under any easement, license, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of costs by the Building.
 
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:
 
(a) costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any common areas of the Project or
parking facilities);
 
(b) except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;
 
(c) costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;
 
(d) any bad debt loss, rent loss, or reserves for bad debts or rent loss;
 
(e) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically

 
4

--------------------------------------------------------------------------------

 



include, but not be limited to, accounting costs associated with the operation
of the Project). Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants, and Landlord's
general corporate overhead and general and administrative expenses;
 
(f) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;
 
(g) amount paid as ground rental for the Project by the Landlord;
 
(h) overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;
 
(1) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense; rentals
and other related expenses incurred in leasing air conditioning systems,
elevators or other equipment which if purchased the cost of which would be
excluded from Operating Expenses as a capital cost, except equipment not affixed
to the Project which is used in providing janitorial services to the Common Area
(or similar services to the Project) and, further excepting from this exclusion
such equipment rented or leased to remedy or ameliorate an emergency condition
in the Project;
 
(k) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;
 
(I) costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;
 
(in) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
 
(n) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
 
(o) costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services; and
 
(p) costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto.
 
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord may elect to make an appropriate adjustment to the
components of

 
5

--------------------------------------------------------------------------------

 



Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been ninety-five percent (95%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year. Operating Expenses for the Base Year shall
not include market-wide cost increases due to extraordinary circumstances,
including, but not limited to, Force Majeure, boycotts, strikes, conservation
surcharges, embargoes or shortages, or amortized costs relating to capital
improvements. In no event shall the components of Direct Expenses for any
Expense Year related to Project utility, services, or insurance costs be less
than the components of Direct Expenses related to Project utility, services, or
insurance costs in the Base Year. Landlord shall not (i) make a profit by
charging items to Operating Expenses that are otherwise also charged separately
to others and (ii) subject to Landlord's right to adjust the components of
Operating Expenses described above in this paragraph, collect Operating Expenses
from Tenant and all other tenants in the Building in an amount in excess of what
Landlord incurs for the items included in Operating Expenses.
 
4.2.5Taxes.
 
4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or
municipal taxes, fees, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary, (including, without
limitation, real estate taxes, general and special assessments, transit taxes,
leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.
 
4.2.5.2Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or
other income from the Project, or any portion thereof, or as against the
business of leasing the Project, or any portion thereof; (ii) Any assessment,
tax, fee, levy or charge in addition to, or in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax. Tax Expenses shall also include any
governmental or private assessments or the Project's contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; and (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises.
 
4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys' fees)
incurred in attempting to protest, reduce or minimize Tax Expenses shall be
included in Tax Expenses in the Expense Year such expenses are paid. Except as
set forth in Section 4,2,5,4, below, refunds of Tax Expenses shall be credited
against Tax Expenses and refunded to Tenant regardless of when received, based
on the Expense Year to which the refund is applicable, provided that in no event
shall the amount to be refunded to Tenant for any such Expense Year exceed the
total amount paid by Tenant as Additional Rent under this Article 4 for such
Expense Year. If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord upon demand Tenant's Share of
any such increased Tax Expenses included by Landlord as Building Tax Expenses
pursuant to the TCCs of this Lease. Notwithstanding anything to the contrary
contained in this Section 4.2.8 (except as set forth in Section 4,2,8,1, above),
there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under Section
4.5 of this Lease.
 
4,2.5.4 Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes and,
therefore, the Tax Expenses in the Base Year and/or an Expense Year may be
greater than those actually incurred by Landlord, but shall, nonetheless, be the
Tax Expenses due under this Lease; provided that (i) any costs and expenses
incurred by Landlord in securing any Tax Expense reduction shall not be included
in Direct Expenses for purposes of this Lease, and (ii) tax refunds shall not be
deducted from Tax Expenses, but rather shall be the sole property of Landlord.
 
4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.

 
6

--------------------------------------------------------------------------------

 



 
4.3Allocation of Direct Expenses. The parties acknowledge that the Building is a
part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e. the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any other buildings in the
Project) and such portion shall be the Direct Expenses for purposes of this
Lease. Such portion of Direct Expenses allocated to the tenants of the Building
shall include all Direct Expenses attributable solely to the Building and an
equitable portion of the Direct Expenses attributable to the Project as a whole.
 
4.4Calculation and Payment of Additional Rent. If for any Expense Year ending or
commencing within the Lease Term, Tenant's Share of Direct Expenses for such
Expense Year exceeds Tenant's Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in Section
4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess").
 
4.4.1Statement of Actual Building Direct Expenses and Payment by Tenant.
Landlord shall give to Tenant following the end of each Expense Year, a
statement (the "Statement") which shall state in general major categories the
Building Direct Expenses incurred or accrued for the Base Year or such preceding
Expense Year, as applicable, and which shall indicate the amount of the Excess.
Landlord shall use commercially reasonable efforts to deliver such Statement to
Tenant on or before May 1 following the end of the Expense Year to which such
Statement relates. Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, if an Excess is present, Tenant
shall pay, within thirty (30) days after receipt of the Statement, the full
amount of the Excess for such Expense Year, less the amounts, if ally, paid
during such Expense Year as "Estimated Excess," as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Excess than the
actual Excess, Tenant shall receive a credit in the amount of Tenant's
overpayment against Rent next due under this Lease. The failure of Landlord to
timely furnish the Statement for any Expense Year shall not prejudice Landlord
or Tenant from enforcing its rights under this Article 4. Even though the Lease
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Building Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall, within thirty (30) days after receipt of the Statement, pay to Landlord
such amount, and if Tenant paid more as Estimated Excess than the actual Excess,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term. Notwithstanding
the immediately preceding sentence, Tenant shall not be responsible for Tenant's
Share of any Building Direct Expenses attributable to any Expense Year which are
first billed to Tenant more than two (2) calendar years after the Lease
Expiration Date, provided, however, that Tenant shall nevertheless remain
responsible for Tenant's Share of Direct Expenses levied by any governmental
authority or by any public utility companies at any time following the Lease
Expiration Date which are attributable to any Expense Year.
 
4.4.2Statement of Estimated Building Direct Expenses. In addition, Landlord
shall give Tenant a yearly expense estimate statement (the "Estimate Statement")
which shall set forth in general major categories Landlord's reasonable estimate
(the "Estimate") of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the "Estimated
Excess") as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the Base Year. Landlord shall use commercially reasonable
efforts to deliver such Estimate Statement to Tenant on or before May I
following the end of the Expense Year to which such Estimate Statement relates.
The failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Additional Rent under this Article 4, nor shall Landlord be prohibited from
revising any Estimate Statement or Estimated Excess theretofore delivered to the
.extent necessary. Thereafter, Tenant shall pay, within thirty (30) days after
receipt of the Estimate Statement, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the second to
last sentence of this Section 4.4.2). Such fraction shall have as its numerator
the number of months which have elapsed in such current Expense Year, including
the month of such payment, and twelve (12) as its denominator. Until a new
Estimate Statement is furnished (which Landlord shall have the right to deliver
to Tenant at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the total Estimated
Excess set forth in the previous Estimate Statement delivered by Landlord to
Tenant. Throughout the Lease Term Landlord shall maintain books and records with
respect to Building Direct Expenses in accordance with generally accepted real
estate accounting and management practices, consistently applied.
 
4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.
 
4.5.1Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises. If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof brit only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
 

 
7

--------------------------------------------------------------------------------

 

 
4.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
 
4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
 
4,6 Landlord's Books and Records. Upon Tenant's written request given not more
than ninety (90) daysafter Tenant's receipt of a Statement for a particular
Expense Year, and provided that Tenant is not then in default under this Lease
beyond the applicable cure period provided in this Lease, Landlord shall furnish
Tenant with such reasonable supporting documentation in connection with said
Building Direct Expenses as Tenant may reasonably request. Landlord shall
provide said information to Tenant within sixty (60) days after Tenant's written
request therefor. Within one hundred eighty (180) days after receipt of a
Statement by Tenant (the "Review Period"), if Tenant disputes the amount of
Additional Rent set forth in the Statement, an independent certified public
accountant (which accountant (A) is a member of a nationally or regionally
recognized accounting firm, and (B) is not working on a contingency fee basis),
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, inspect Landlord's records with respect to the Statement at
Landlord's offices, provided that Tenant is not then in default under this Lease
(beyond any applicable notice and cure periods) and Tenant has paid all amounts
required to be paid under the applicable Estimate Statement and Statement, as
the case may be. In connection with such inspection, Tenant and Tenant's agents
must agree in advance to follow Landlord's reasonable rules and procedures
regarding inspections of Landlord's records, and shall execute a commercially
reasonable confidentiality agreement regarding such inspection. Tenant's failure
to dispute the amount of Additional Rent set forth in any Statement within the
Review Period shall be deemed to be Tenant's approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement. If after such inspection, Tenant still disputes such
Additional Rent, a determination as to the proper amount shall be made, at
Tenant's expense, by an independent certified public accountant (the
"Accountant") selected by Landlord and subject to Tenant's reasonable approval;
provided that if such determination by the Accountant proves that Direct
Expenses were overstated by more than five percent (5%), then the cost of the
Accountant and the cost of such determination shall be paid for by Landlord.
Tenant hereby acknowledges that Tenant's sole right to inspect Landlord's books
and records and to contest the amount of Direct Expenses payable by Tenant shall
be as set forth in this Section 4.6, and Tenant hereby waives any and all other
rights pursuant to applicable law to inspect such books and records and/or to
contest the amount of Direct Expenses payable by Tenant.
 
ARTICLE 5
 
USE OF PREMISES
 
Tenant shall use the Premises solely for the "Permitted Use," as that term is
defined in Section 7 of the Summary, and Tenant shall not use or permit the
Premises to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord's sole and
absolute discretion. Tenant covenants and agrees that it shall not use, or
suffer or permit any person or persons to use, the Premises or any part thereof
for any use or purpose contrary to the rules and regulations promulgated by
Landlord from time to time ("Rules and Regulations"), or in violation of the
laws of the United States of America, the State of California or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Building, or in a manner
otherwise inconsistent with the character of the Project as a first-class office
building Project. Tenant shall faithfully observe and comply with the Rules and
Regulations, the current set of which (as of the date of this Lease) is

 
8

--------------------------------------------------------------------------------

 



attached to this Lease as Exhibit D; provided, however, Landlord shall not
enforce, change or modify the Rules and Regulations in a discriminatory manner
and Landlord agrees that the Rules and Regulations shall not be unreasonably
modified or enforced in a manner which will unreasonably interfere with the
normal and customary conduct of Tenant's business.
 
ARTICLE 6
 
SERVICES AND UTILITIES
 
6.1  Standard Tenant Services. Landlord shall provide the following services and
utilities.
 
6.1.1 Subject to reasonable change implemented by Landlord and all governmental
rules, regulationsand guidelines applicable thereto, Landlord shall provide
heating and all conditioning when necessary for normal comfort for normal office
use in the Premises ("HVAC") from Monday through Friday from 8:00 a.m. to 7:00
p.m., and on Saturday from 8:00 a.m. to 1:00 p.m. (collectively, the "Building
Hours"), except for the date of observation of locally and nationally recognized
holidays (collectively, the "Holidays"). The daily time periods identified
hereinabove are sometimes referred to as the "Business Hours." Landlord shall
make available HVAC at other times at Tenant's expense, provided that such HVAC
usage will be separately metered and billed to Tenant at the hourly rate charged
by Landlord for after hours HVAC usage. Tenant shall install, operate and
maintain, at its expense, such additions or modifications to HVAC Equipment as
may be reasonably determined by Landlord to be necessary in order to maintain
building HVAC standards or to correct temperature imbalance resulting from
Tenant's installation and operation of lights, machines, computer or electronic
data processing equipment or other special equipment or facilities placing a
greater burden on HVAC Equipment than would general office use.
 
6.1.2 Landlord shall provide adequate electrical wiring and facilities and power
for normal general office use as determined by Landlord. Tenant shall bear the
cost of replacement of lamps, starters and ballasts for non-Building standard
lighting fixtures within the Premises. Building standard electrical power to the
Premises shall be sufficient for operation under normal business conditions of
building standard office lighting (approximately 3 watts per square foot of
Usable Area) and receptacles (approximately 1 watt per square foot of Usable
Area), Tenant shall not install or use or permit installation or use in the
Premises of any electronic data processing equipment, special lighting in excess
of building standard office lighting, or any other item of electrical equipment
which singly consumes more than 0.25 kilowatts per hour at rated capacity or
requires a voltage other than 120 volts single phase without Landlord's prior
written consent. In no event shall Tenant's use of electric current ever exceed
the capacity of the Building standard feeders, risers or wiring to the Building
or Premises.
 
6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes.
 
6.1.4 Landlord shall provide janitorial services five (5) days per week, except
the date of observation of the Holidays, in and about the Premises and window
washing services in a manner consistent with other comparable buildings in the
vicinity of the Project
 
6.1.5 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, shall have one elevator available at
all other times, except on the Holidays.
 
6.2   Electricity; Janitorial Service; Above Standard Tenant Services.
 
6.2.1  Electricity. Notwithstanding anything to the contrary set forth in
Section 4 or this Article 6, Tenant shall directly pay for all electricity
attributable to its use of the entire Premises (i.e., subject to any equitable
adjustments for any over-standard use more particularly identified in Section
6.3, below, Tenant's Share of the cost of electricity for the Building).
Tenant's payment of such amounts shall be made (i) concurrently with its monthly
payment of Base Rent to the extent Landlord has previously delivered a "monthly
estimate" notification, or (ii) within ten (10) days after demand (inclusive of
any reconciliation statements), in either event as Additional Rent under this
Lease. Given Tenant's direct payment obligations set forth hereinabove, the cost
of electricity for the Building shall be excluded from Operating Expenses.
 
6.2.2  Above-Standard Tenant Services. Notwithstanding anything to the contrary
set forth in Section 4 or this Article 6, Tenant shall directly pay to Landlord
one hundred percent (100%) of the cost of all services required by Tenant to be
provided by Landlord which are in excess of the services set forth in Section
6.1, above (collectively, the "Above-Standard Tenant Service"), including, but
not limited to, (i) twenty-four (24) hour security services, (ii) twenty-four
(24) hour porter service, (iii) any over-standard use more particularly
identified in Section 6.3, below.

 
9

--------------------------------------------------------------------------------

 

 
6.3 Overstandard Tenant Use. Tenant shall not, without Landlord's prior written
consent, use heat- generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease. If such consent is given, Landlord shall have the right to install
supplementary air conditioning units or other facilities in the Premises,
including supplementary or additional metering devices, and the cost thereof,
including the cost of installation, operation and maintenance, increased wear
and tear on existing equipment and other similar charges, shall be paid by
Tenant to Landlord upon billing by Landlord. If Tenant uses water, electricity,
heat or air conditioning in excess of that supplied by Landlord pursuant to
Section 6.1 of this Lease, Tenant shall pay to Landlord, upon billing, the cost
of such excess consumption, the cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, and the cost of the increased wear and tear on existing equipment
caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering devices. Tenant's use of electricity shall never exceed the
capacity of the feeders to the Project or the risers or wiring installation.
Tenant shall not install or use or permit the installation or use of any
computer or electronic data processing equipment in the Premises, without the
prior written consent of Landlord. If Tenant desires to use heat, ventilation or
air conditioning during hours other than those for which Landlord is obligated
to supply such utilities pursuant to the terms of Section 6.1 of this Lease,
Tenant shall give Landlord such prior notice, if any, as Landlord shall from
time to time establish as appropriate, of Tenant's desired use in order to
supply such utilities, and Landlord shall supply such utilities to Tenant at
such hourly cost to Tenant (which shall be treated as Additional Rent) as
Landlord shall from time to time establish.
 
6.4 Interruption of Use. Except as otherwise expressly provided in this Lease,
Tenant agrees that Landlord shall not be liable for damages, by abatement of
Rent or otherwise, for Tenant's failure to obtain, or for any failure to furnish
or delay in furnishing, any service (including telephone and telecommunication
services), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building after
reasonable effort to do so, by any accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease, except
as otherwise expressly provided in this Lease. Furthermore, Landlord shall not
be liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to Tenant's failure to obtain, or for any failure to furnish any of
the services or utilities as set forth in this Article 6. Rent Abatement. If (i)
Landlord fails to perform the obligations required of Landlord under the TCCs of
this Lease, (ii) such failure causes all or a portion of the Premises to be
untenantable and unusable by Tenant, and (iii) such failure relates to (A) the
nonfunctioning of the heat, ventilation, and air conditioning system in the
Premises, the electricity in the Premises, the nonfunctioning of the elevator
service to the Premises, or (B) a failure to provide access to the Premises,
Tenant shall give Landlord notice (the "Initial Notice"), specifying such
failure to perform by Landlord (the "Landlord Default"). If Landlord has not
cured such Landlord Default within five (5) business days after the receipt of
the Initial Notice (the "Eligibility Period"), Tenant may deliver an additional
notice to Landlord (the "Additional Notice"), specifying such Landlord Default
and Tenant's intention to abate the payment of Rent under this Lease. If
Landlord does not cure such Landlord Default within five (5) business days of
receipt of the Additional Notice, Tenant may, upon written notice to Landlord,
immediately abate Rent payable under this Lease for that portion of the Premises
rendered untenantable and not used by Tenant, for the period beginning on the
date five (5) business days after the Initial Notice to the earlier of the date
Landlord cures such Landlord Default or the date Tenant recommences the use of
such portion of the Premises. Such right to abate Rent shall be Tenant's sole
and exclusive remedy at law or in equity for a Landlord Default. Except as
provided in this Section 6.4, nothing contained herein shall be interpreted to
mean that Tenant is excused from paying Rent due hereunder.

 
10

--------------------------------------------------------------------------------

 



 
ARTICLE 7
 
REPAIRS
 
Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, equipment, window coverings, and furnishings therein, in
good order, repair and condition at all times during the Lease Term. In
addition, Tenant shall, at Tenant's own expense but under the supervision and
subject to the prior approval of Landlord, and within any reasonable period of
time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged or broken fixtures and appurtenances;
provided however, that, at Landlord's option, or if Tenant fails to make such
repairs, Landlord may, but need not, make such repairs and replacements, and
Tenant shall pay Landlord the cost thereof, including a percentage of the cost
thereof (to be uniformly established for the Building) sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and replacements forthwith
upon being billed for same. Notwithstanding the foregoing, Landlord shall be
responsible for repairs to the exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, and the systems
and equipment of the Building (collectively, the "Base Building"), except to the
extent that such repairs are required due to the negligence or willful
misconduct of Tenant; provided, however, that if such repairs are due to the
negligence or willful misconduct of Tenant, Landlord shall nevertheless make
such repairs at Tenant's expense, or, if covered by Landlord's insurance, Tenant
shall only be obligated to pay any deductible in connection therewith. Landlord
may, but shall not be required to, enter the Premises at all reasonable times to
make such repairs, alterations, improvements and additions to the Premises or to
the Building or to any equipment located in the Building as Landlord shall
desire or deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree; provided, however, except
for (i) emergencies, (ii) repairs, alterations, improvements or additions
required by governmental or quasi-governmental authorities or court order or
decree, or (iii) repairs which are the obligation of Tenant hereunder, any such
entry into the Premises by Landlord shall be performed in a manner so as not to
materially interfere with Tenant's use of, or access to, the Premises; provided
that, with respect to items (ii) and (iii) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant's use
of, or access to, the Premises.
 
ARTICLE 8
 
ADDITIONS AND ALTERATIONS
 
Tenant may not make any improvements, alterations, additions or changes to the
Premises during the Lease Term without the consent of Landlord, which consent
may be granted, withheld or conditioned in the sole and absolute discretion of
Landlord. Landlord and Tenant hereby acknowledge and agree that (i) all
Alterations, improvements, fixtures, equipment and/or appurtenances which may be
installed or placed in or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord, and (ii)
the Tenant Improvements to be constructed in the Premises pursuant to the TCCs
of the Tenant Work Letter shall, upon completion of the same, be and become a
part of the Premises and the property of Landlord; provided, however, that
notwithstanding the foregoing, Tenant may remove any Alterations, improvements,
fixtures and/or equipment which Tenant can substantiate to Landlord have not
been paid for with any Tenant improvement allowance funds provided to Tenant by
Landlord, provided Tenant repairs any damage to the Premises and Building caused
by such removal and returns the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord.
 
ARTICLE 9
 
COVENANT AGAINST LIENS
 
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Building or Premises, and any and
all liens and encumbrances created by Tenant shall attach to Tenant's interest
only. Tenant covenants and agrees not to suffer or permit any lien of mechanics
or materialmen or others to be placed against the Building or the Premises with
respect to work or services claimed to have been performed for or materials
claimed to have been furnished to Tenant or the Premises, and, in case of any
such lien attaching or notice of any lien, Tenant covenants and agrees to cause
it to be immediately released and removed of record. Notwithstanding anything to
the contrary set forth in this Lease, in the event that such lien is not
released and removed on or before the date notice of such lien is delivered by
Landlord to Tenant, Landlord, at its sole option, may immediately take all
action necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all sums, costs and expenses, including
reasonable attorneys' fees and costs, incurred by Landlord in connection with
such lien shall be deemed Additional Rent under this Lease and shall immediately
be due and payable by Tenant.

 
11

--------------------------------------------------------------------------------

 

 
ARTICLE 10
 
INSURANCE
 
10,1 Indemnification and Waiver. To the extent not prohibited by law, Landlord,
its members, partners and their respective officers, agents, servants,
employees, and independent contractors (collectively, "Landlord Parties") shall
not be liable for any damage either to person or property or resulting from the
loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant. Tenant shall indemnify, defend, protect, and hold
harmless Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys'
fees) incurred in connection with or arising from (i) any cause in, on or about
the Premises, and (ii) any acts, omissions or negligence of Tenant or of any
person claiming by, through or under Tenant, its partners, and their respective
officers, agents, servants, employees, and independent contractors
(collectively, the "Tenant Parties"), in, on or about the Project, in either
event either prior to, during, or after the expiration of the Lease Term,
provided that the terms of the foregoing indemnity shall not apply to the gross
negligence or willful misconduct of Landlord. The provisions of this Section
10.1 shall survive the expiration or sooner termination of this Lease with
respect to any claims or liability occurring prior to such expiration or
termination. Notwithstanding anything to the contrary contained in this Lease,
nothing in this Lease shall impose any obligations on Tenant or Landlord to be
responsible or liable for, and each hereby releases the other from all liability
for, consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant after the
expiration or earlier termination of this Lease or incurred by Landlord in
connection with any repair, physical construction or improvement work performed
by or on behalf of Tenant in the Project, but Tenant shall not be responsible
for any direct or consequential damages resulting from Landlord's or
contractor's acts in connection with the completion by Landlord of the tenant
improvements in the Premises pursuant to the Tenant Work Letter.
 
10.2 Tenant's Compliance with Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply as to the Premises with all insurance company
requirements pertaining to the use of the Premises. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.
 
10.3 Tenant's Insurance. Tenant shall maintain Commercial/Comprehensive General
Liability Insurance covering the insured against claims of bodily injury,
personal injury and property damage (including loss of use thereof) arising out
of Tenant's operations, and contractual liabilities (covering the performance by
Tenant of its indemnity agreements) including a Broad Form endorsement covering
the insuring provisions of this Lease and the performance by Tenant of the
indemnity agreements set forth in Section 10.1 of this Lease, for limits of
liability not less than $1,000,000.00 for each occurrence and $2,000,000.00
annual aggregate, with 0% Insured's participation. In addition, Tenant shall
carry Property Insurance covering all office furniture, trade fixtures, office
equipment, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant. Such insurance shall be written
on an "all risks" of physical loss or damage basis, for the full replacement
cost value new without deduction for depreciation of the covered items and in
amounts that meet any co-insurance clauses of the policies of insurance and
shall include a vandalism and malicious mischief endorsement, sprinkler leakage
coverage and earthquake sprinkler leakage coverage. Furthermore, Tenant shall
maintain (A) Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
Insurance or other similar insurance pursuant to all applicable state and local
statutes and regulations, with a waiver of subrogation endorsement and with
minimum limits of One Million and No/100 Dollars ($1,000,000.00) per employee
and One Million and No/100 Dollars ($1,000,000.00) per occurrence, and (B)
Comprehensive Automobile Liability Insurance covering all owned, hired, or
non-owned vehicles with the following limits of liability: One Million Dollars
($1,000,000.00) combined single limit for bodily injury and property damage.
 
10,4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party it so
specifies, as an additional insured; (ii) specifically cover the liability
assumed by Tenant under this Lease, including, but not limited to, Tenant's
obligations under Section 10.1 of this Lease; (iii) be issued by an insurance
company having a rating of not less than in Best's Insurance Guide or which is
otherwise acceptable to Landlord and licensed to do business in the State of
California; (iv) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and is non-contributing with
any insurance requirement of Tenant; (v) provide that said insurance shall not
be canceled or coverage changed unless thirty (30) days' prior written notice
shall have been given to Landlord and any mortgagee of Landlord, the identity of
whom has been provided to Tenant in writing. Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the Lease Commencement
Date and at least thirty (30) days before the expiration dates thereof. In the
event Tenant shall fail to procure such insurance, or to deliver such policies
or certificate, Landlord may, at its option, after written notice to Tenant and
Tenant's failure to obtain such insurance within five (5) days thereafter,
procure such policies for the account of Tenant, and the cost thereof shall be
paid to Landlord as Additional Rent within five (5) days after delivery to
Tenant of bills therefore.
 

 
12

--------------------------------------------------------------------------------

 

 
10.5 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be, so long
as the insurance carried by Landlord and Tenant, respectively, is not
invalidated thereby. Notwithstanding anything to the contrary contained in this
Lease, Landlord and Tenant hereby waive any right that either may have against
the other on account of any loss or damage to their respective property to the
extent such loss or damage is insurable under policies of insurance for fire and
all risk coverage, theft, public liability, or other similar insurance.
 
• 10.6 Additional Insurance Obligations. Tenant shall carty and maintain during
the entire Lease. Term, at
Tenant's sole cost and expense, increased amounts of the insurance required to
be carried by Tenant pursuant to this Article 10, and such other reasonable
types of insurance coverage and in such reasonable amounts covering the Premises
and Tenant's operations therein, as may be reasonably requested by Landlord.
Notwithstanding the foregoing, Landlord's request shall only be considered
reasonable if such increased coverage amounts and/or such new types of insurance
are consistent with the requirements of a majority of Comparable Buildings, and
Landlord shall not so increase the coverage amounts or require additional types
of insurance during the first five (5) years of the Lease Tenn and thereafter no
more often than one time in any five (5) year period.
 
ARTICLE 11
 
DAMAGE AND DESTRUCTION
 
11.1 Repair of Damage to Premises by Landlord. If the Premises or any common
areas of the Building serving or providing access to the Premises shall be
damaged by fire or other casualty, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord's reasonable control, and subject to all other terms of this Article
11, restore the base, shell and core of the Premises and such common areas. Such
restoration shall be to substantially the same condition of the base, shell and
core of the Premises and common areas prior to the casualty, except for
modifications required by zoning and building codes and other laws or by the
holder of a mortgage on the Building, or any other modifications to the common
areas deemed desirable by Landlord, which are consistent with the character of
the Project, provided access to the Premises and any common restrooms serving
the Premises shall not be materially impaired. Notwithstanding any other
provision of this Lease, upon the occurrence of any damage to the Premises,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant's insurance carried under
Section 10.3 of this Lease, and Landlord shall repair any injury or damage to
the tenant improvements installed in the Premises and shall return such tenant
improvements to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's repair of the damage. In
connection with such repairs and replacements, Tenant shall, prior to the
commencement of construction, submit to Landlord, for Landlord's review and
approval, all plans, specifications and working drawings relating thereto, and
Landlord shall select the contractors to perform such improvement work. Landlord
shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof; provided however, that if such fire or other casualty
shall have damaged the Premises or common areas necessary to Tenant's occupancy,
and the Premises are not occupied by Tenant as a result thereof, then during the
time and to the extent the Premises are unfit for occupancy, the Rent shall be
abated in proportion to the ratio that the amount of rentable square feet of the
Premises which is unfit for occupancy for the purposes permitted under this
Lease bears to the total rentable square feet of the Premises; provided,
however, the foregoing abatement shall not apply to the extent such damage is
not the result of the willful misconduct of Tenant or Tenant's employees,
contractors, licensees, or invitees.
 
11.2 Landlord's Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises and/or
Building and instead terminate this Lease by notifying Tenant in writing of such
termination within sixty (60) days after the date of discovery of such damage,
such notice to include a termination date giving Tenant ninety (90) days to
vacate the Premises, but Landlord may so elect only if the Building shall be
damaged by fire or other casualty or cause, whether or not the Premises are
affected, and one or more of the following conditions is present: (i) repairs
cannot reasonably be completed within one hundred eighty (180) days of the date
of discovery of damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any mortgage on the Building
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt; or (iii) the damage is not fully covered, except for
deductible amounts, by Landlord's insurance policies. In addition, in the event
that the Premises or the Building is destroyed or damaged to any substantial
extent during the last twelve (12) months of the Lease Term, then
notwithstanding anything contained in this Article 11, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within thirty (30) days after the date of such damage or
destruction, in which event this Lease shall cease and terminate as of the date
of such notice. Upon any such termination of this Lease pursuant to this Section
11.2, Tenant shall pay the Base Rent and Additional Rent, properly apportioned
up to such date of termination, and both parties hereto shall thereafter be
freed and discharged of all further obligations hereunder, except as provided
for in provisions of this Lease which by their terms survive the expiration or
earlier termination of the Lease Term.
 

 
13

--------------------------------------------------------------------------------

 

 
11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Project, and any statute or
regulation of the state in which the Building is located, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or any other
portion of the Project.
 
ARTICLE 12
 
NONWAIVER
 
No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provision,
even if such violation shall continue or be repeated subsequently, any waiver by
Landlord of any provision of this Lease may only be in writing, and no express
waiver shall affect any provision other than the one specified in such waiver
and that one only for the time and in the manner specifically stated. No receipt
of monies by Landlord from Tenant after the termination of this Lease shall in
any way alter the length of the Lease Term or of Tenant's right of possession
hereunder or after the giving of any notice shall reinstate, continue or extend
the Lease Term or affect any notice given Tenant prior to the receipt of such
monies, it being agreed that after the service of notice or the commencement of
a suit or after final judgment for possession of the Premises, Landlord may
receive and collect any Rent due, and the payment of said Rent shall not waive
or affect said notice, suit or judgment.
 
ARTICLE 13
 
CONDEMNATION
 
If the whole or any material part of the Premises or Building shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises or Building, or if Landlord shall grant a deed or other instrument in
lieu of such taking by eminent domain or condemnation, this Lease shall
terminate upon notice by either Landlord or Tenant to the other party. Landlord
shall be entitled to receive the entire award or payment in connection
therewith.
 
ARTICLE 14
 
ASSIGNMENT AND SUBLETTING
 
14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors. In connection with any such transfer contemplated by Tenant,
Tenant shall submit a written request for consent notice to Landlord, together
with any information reasonably required by Landlord which will enable Landlord
to determine (i) the financial responsibility, character, and reputation of the
proposed transferee, (ii) the nature of such transferee's business, (iii) the
proposed use of the

 
14

--------------------------------------------------------------------------------

 



applicable portion of the Premises, and (iv) any other reasonable consent
parameters. Any transfer made without Landlord's prior written consent shall, at
Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed transfer, Tenant shall pay Landlord's review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys', accountants', architects', engineers' and consultants'
fees) incurred by Landlord, within thirty (30) days after written request by
Landlord.
 
14.2 Landlord's Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply: (1) transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project; (ii)
transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities to be undertaken in connection with
the transfer on the date consent is requested; (iii) transferee intends to use
the applicable portion(s) of the Premises for purposes which, are not permitted
under this Lease; (iv) transferee is either a governmental agency or
instrumentality thereof; or (v) the proposed transfer would cause a violation of
another lease for space in the Project, or would give an occupant of the Project
a right to cancel its lease. Notwithstanding anything to the contrary in this
Lease, if Tenant or any proposed transferee claims that Landlord has
unreasonably withheld or delayed its consent under Section 14.2 or otherwise has
breached or acted unreasonably under this Article 14, their sole remedies shall
be a declaratory judgment and an injunction for the relief sought without any
monetary damages, and Tenant hereby waives all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all Applicable Laws, on behalf of
the proposed Transferee. Tenant shall indemnify, defend and hold harmless
Landlord from any and all liability, losses, claims, damages, costs, expenses,
causes of action and proceedings involving any third party or parties (including
without limitation Tenant's proposed subtenant or assignee) who claim they were
damaged by Landlord's wrongful withholding or conditioning of Landlord's
consent,
 
14.3 Transfer Premium. If Landlord consents to a proposed transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any "Transfer Premium," as that term is
defined in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such transferee in connection with the transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
transfer (on a per rentable square foot basis if less than all of the Premises
is transferred); provided, however, such Transfer Premium shall also include,
but not be limited to, key money, bonus nioney or other cash consideration paid
by transferee to Tenant in connection with such transfer, and any payment in
excess of fair market value for services rendered by Tenant to transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
transferee in connection with such Transfer.
 
14.4 Landlord's Option as to Sublect Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of Tenant's
written request for consent to so transfer, to recapture the corresponding
portion of the Premises. Such recapture notice shall cancel and terminate this
Lease with respect to such portion of the Premises as of the effective date of
the proposed transfer. In the event of a recapture by Landlord, if this Lease
shall be canceled with respect to less than the entire Premises, the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Landlord declines, or
fails to elect in a timely manner to recapture the subject space under this
Section 14,4, then, provided Landlord has consented to the proposed transfer,
Tenant shall be entitled to proceed to transfer the subject space to the
proposed transferee, subject to provisions of this Article 14.
 
14.5 Effect of Transfer. If Landlord consents to a transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further transfer by either Tenant or
a transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord's request a complete statement, certified by an independent certified
public accountant, or Tenant's chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the subject space.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than two percent (2%), Tenant shall pay Landlord's costs of such audit.

 
15

--------------------------------------------------------------------------------

 

 
14.6 Occurrence of Default. Any transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any transfer, Landlord shall have the right to: (1) treat
such transfer as cancelled and repossess the subject space by any lawful means,
or (ii) require that such transferee attorn to and recognize Landlord as its
landlord under any such transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any transferee to make all payments under or in
connection with the transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
 
14.7 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, or (iii) an assignment of the Premises
to an entity which is the resulting entity of a merger or consolidation of
Tenant, shall not be deemed a Transfer under this Article 14, provided that
Tenant notifies Landlord of any such assignment or sublease and promptly
supplies Landlord with any documents or information requested by Landlord
regarding such assignment or sublease or such affiliate, and further provided
that such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease or otherwise effectuate any "release" by Tenant of
such obligations. The transferee under a transfer specified in items (i), (ii)
or (iii) above shall be referred to as a "Permitted Transferee." "Control," as
used in this Section 14.8, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity.
 
ARTICLE 15
 
OWNERSHIP AND REMOVAL OF TRADE FIXTURES
 
15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated.
 
15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
damage from casualty excepted. Upon such expiration or termination, Tenant
shall, without expense to Landlord, remove or cause to be removed from the
Premises all debris and rubbish, and such items of furniture, equipment,
free-standing cabinet work, and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the 'Premises, and
such similar articles of any other persons claiming under Tenant, as Landlord
may, in its sole discretion, require to be removed, and Tenant shall repair at
its own expense all damage to the Premises and Building resulting from such
removal.
 
ARTICLE 16
 
HOLDING OVER
 
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Rent shall be payable at a monthly rate
equal to the product of (i) the Rent applicable during the last rental period of
the Lease Term under this Lease, and (ii) a percentage equal to one hundred
fifty percent (150%) during the first two (2) months immediately following the
expiration or earlier termination of the Lease Term, and two hundred percent
(200%) thereafter. Such month-to-month tenancy shall be subject to every other
term, covenant and agreement contained herein. Nothing contained in this Article
16 shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.

 
16

--------------------------------------------------------------------------------

 

 
ARTICLE 17
 
ESTOPPEL CERTIFICATES
 
Within ten (10) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be substantially in the form of Exhibit C, attached hereto, (or
such other form as may be required by any prospective mortgagee or purchaser of
the Project, or any portion thereof), indicating therein any exceptions thereto
that may exist at that time, and shall also contain any other information
reasonably requested by Landlord or Landlord's mortgagee or prospective
mortgagee. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Failure
of Tenant to timely execute and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.
 
ARTICLE 18
 
SUBORDINATION
 
This Lease is subject and subordinate to all present and future ground or
underlying leases of the Project and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Project and the Building, if any,
and to all renewals, extensions, modifications, consolidations and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages or trust deeds, unless the holders of such mortgages or trust
deeds, or the lessors under such ground lease or underlying leases, require in
writing that this Lease be superior thereto. Tenant covenants and agrees in the
event any proceedings are brought for the foreclosure of any such mortgage, or
if any ground or underlying lease is terminated, to attorn, without any
deductions or set-offs whatsoever, to the purchaser upon any such foreclosure
sale, or to the lessor of such ground or underlying lease, as the case may be,
if so requested to do so by such purchaser or lessor, and to recognize such
purchaser or lessor as the lessor under this Lease. Tenant shall, within five
(5) days of request by Landlord, execute such further instruments or assurances
as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant hereby irrevocably authorizes
Landlord to execute and deliver in the name of Tenant any such instrument or
instruments if Tenant fails to do so, provided that such authorization shall in
no way relieve Tenant from the obligation of executing such instruments of
subordination or superiority. Tenant waives the provisions of any current or
future statute, rule or law which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 
17

--------------------------------------------------------------------------------

 



 
ARTICLE 19
 
DEFAULTS; REMEDIES
 
19.1Events of Default. Events of Default, The occurrence of any of the following
shall constitute a default of this Lease by Tenant:
 
19,1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within three (3) days after notice; or
 
19.1.2 Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default, but in no event
exceeding a period of time in excess of sixty (60) days after written notice
thereof from Landlord to Tenant; or
 
19.1.3 To the extent permitted by law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant's assets located upon
the Premises or of Tenant's interest in this Lease, unless such seizure is
discharged within thirty (30) days; or
 
19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord.
 
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
 
19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
 
19,2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefore; and
Landlord may recover from Tenant the following: (i) the worth at the time of
award of any unpaid rent which has been earned at the time of such termination;
plus (ii) the worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Lease Term after the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and (v)
at Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law, The term
"rent" as used in this Section 19.2.1 shall be deemed to be and to mean all sums
of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and (ii),
above, the "worth at the time of award" shall be computed by allowing interest
at the rate set forth in Article 24 of this Lease, but in no case greater than
the maximum amount of such interest permitted by law. As used in Section
19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%),

 
18

--------------------------------------------------------------------------------

 



 
19,2.2 If Landlord does not elect to terminate this Lease on account of any
default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.
 
19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
 
19.3 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default, The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.
 
ARTICLE 20
 
FORCE MAJEURE
 
Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor, or materials or reasonable
substitutes therefore, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, except with respect to the obligations imposed with regard to Rent
and other charges to be paid by Tenant pursuant to this Lease (collectively, the
"Force Majeure"), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure.
 
ARTICLE 21
 
SECURITY DEPOSIT
 
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount. Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord's option, to the last
assignee of Tenant's interest hereunder, within sixty (60) days following the
expiration of the Lease Term. Tenant shall not be entitled to any interest on
the Security Deposit.
 
ARTICLE 22
 
SUBSTITUTION OF OTHER PREMISES
 
Landlord shall have the right to move Tenant to other space in the Project
comparable to the Premises, and all terms hereof shall apply to the new space
with equal force. In such event, Landlord shall give Tenant prior notice, shall
provide Tenant, at Landlord's sole cost and expense, with tenant improvements at
least equal in quality to those in the Premises and shall move Tenant's effects
to the new space at Landlord's sole cost and expense at such time and in such
manner as to inconvenience Tenant as little as reasonably practicable.
Simultaneously with such relocation of the Premises, the parties shall
immediately execute an amendment to this Lease stating the relocation of the
Premises.

 
19

--------------------------------------------------------------------------------

 



 
ARTICLE 23
 
SIGNS
 
Any signs, notices, logos, pictures, names or advertisements ("Signage") to be
installed in, on or about the Premises shall be subject to Landlord's prior
approval, which approval may be granted, withheld or conditioned in Landlord's
sole and absolute discretion. Any Signage installed in, on or about the Premises
without Landlord's approval may be removed without notice by Landlord at the
sole expense of Tenant.
 
ARTICLE 24
 
COMPLIANCE WITH LAW
 
Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (collectively, "Applicable Laws"). At its
sole cost and expense, Tenant shall promptly comply with all such governmental
measures (including the making of any alterations to the Premises required by
Applicable Laws). Should any standard or regulation now or hereafter be imposed
on Landlord or Tenant by a state, federal or local governmental body charged
with the establishment, regulation and enforcement of occupational, health or
safety standards for employers, employees, landlords or tenants, then Tenant
agrees, at its sole cost and expense, to comply promptly with such standards or
regulations. Landlord shall comply with all Applicable Laws relating to the Base
Building, provided that compliance with such Applicable Laws is not the
responsibility of Tenant under this Lease, and provided further that Landlord's
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant's employees or create a significant
health hazard for Tenant's employees. Landlord shall be permitted to include in
Operating Expenses any costs or expenses incurred by Landlord under this Article
24 to the extent consistent with the terms of Section 4.2.4, above.
 
ARTICLE 25
 
LATE CHARGES
 
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days
following Tenant's receipt of written notice from Landlord that the same was not
received when due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the amount due plus any attorneys' fees incurred by Landlord by
reason of Tenant's failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord's other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord's remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid when due
shall thereafter bear interest until paid at the "Interest Rate." For purposes
of this Lease, the "Interest Rate" shall be an annual rate equal to the lesser
of (i) the annual "Bank Prime Loan" rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published), plus four (4)
percentage points, and (ii) the highest rate permitted by applicable law.
 
ARTICLE 26
 
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
 
All covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant's sole cost and expense and without any
reduction of Rent. If Tenant shall fail to perform any of its obligations under
this Lease, within a reasonable time after such performance is required by the
terms of this Lease, Landlord may, but shall not be obligated to, after
reasonable prior notice to Tenant, make any such payment or perform any such act
on Tenant's part without waiving its right based upon any default of Tenant and
without releasing Tenant from any obligations hereunder. Except as may be
specifically provided to the contrary in this Lease, Tenant shall pay to
Landlord, within fifteen (15) days after delivery by Landlord to Tenant of
statements therefore: (i) sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant's defaults pursuant to the provisions of this Article 26; (ii) sums equal
to all losses, costs, liabilities, damages and expenses referred to in Article
10 of this Lease; and (iii) sums equal to all expenditures made and obligations
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all legal fees and other amounts
so expended. Tenant's obligations under this Article 26 shall survive the
expiration or sooner termination of the Lease Term.

 
20

--------------------------------------------------------------------------------

 

 
ARTICLE 27
 
ENTRY BY LANDLORD
 
Landlord reserves the right at all reasonable times and upon reasonable notice
to the Tenant to enter the Premises to (i) inspect them; (ii) show the Premises
to prospective purchasers, mortgagees or tenants, or to the ground or underlying
lessors; (iii) post notices of non-responsibility; or (iv) alter, improve or
repair the Premises or the Building if necessary to comply with current building
codes or other Applicable Laws, or for structural alterations, repairs or
improvements to the Building. Notwithstanding anything to the contrary contained
in this Article 27, Landlord may enter the Premises at any time to (A) perform
services required of Landlord; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Any such entries shall be without the abatement
of Rent (except as otherwise expressly provided in this Lease) and shall include
the right to take such reasonable steps as required to accomplish the stated
purposes; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry shall be performed in a
manner so as not to unreasonably interfere with Tenant's use of the Premises and
shall be performed after normal business hours if reasonably practical. With
respect to items (ii) and (iii) above, Landlord shall use commercially
reasonable efforts to not materially interfere with Tenant's use of, or access
to, the Premises. Except as otherwise set forth in Section 6.4, Tenant hereby
waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant's business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby. For each
of the above purposes, Landlord shall at all times .have a key with which to
unlock all the doors in the Premises, excluding Tenant's vaults, safes and
special security areas designated in advance by Tenant. In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises. Any entry into the Premises in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises.
 
ARTICLE 28
 
TENANT PARKING
 
Tenant shall have the right to use, commencing on the Lease Commencement Date,
the amount of parking spaces set forth in Section 10 of the Summary, on a
monthly basis throughout the Lease Term, which parking spaces shall pertain to
the Project parking facility. Tenant's continued right to use the parking spaces
is conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking spaces are located, including any sticker or other
identification system established by Landlord, Tenant's cooperation in seeing
that Tenant's employees and visitors also comply with such rules and regulations
and Tenant not being in default under this Lease. Landlord specifically reserves
the right to change the size, configuration, design, layout and all other
aspects of the Project parking facility at any time and Tenant acknowledges and
agrees that Landlord may, without incurring any liability to Tenant and without
any abatement of Rent under this Lease, from time to time, close-off or restrict
access to the Project parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements. Landlord may
delegate its responsibilities hereunder to a parking operator in which case such
parking operator shall have all the rights of control attributed hereby to the
Landlord. The parking spaces used by Tenant pursuant to this Article 28 are
provided to Tenant solely for use by Tenant's own personnel and such spaces may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval.
 
ARTICLE 29
 
MISCELLANEOUS PROVISIONS
 
29.1 Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections,
 

 
21

--------------------------------------------------------------------------------

 

 
29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.
 
29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
 
29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor. At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (10) days following the request therefor.
 
29.5 Transfer of Landlord's Interest. Tenant acknowledges that Landlord has the
right to transfer all or anyportion of its interest in the Building and in this
Lease, and Tenant agrees that in the event of any such transfer, Landlord shall
automatically be released from all liability under this Lease and Tenant agrees
to look solely to such transferee for the performance of Landlord's obligations
hereunder after the date of transfer. The liability of any transferee of
Landlord shall be limited to the interest of such transferee in the Building and
such transferee shall be without personal liability under this Lease, and Tenant
hereby expressly waives and releases such personal liability an behalf of itself
and all persons claiming by, through or under Tenant. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the performance of its obligations hereunder.
 
29.6 Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant,
 
29.7 Landlord's Title. Landlord's title is and always shall be paramount to the
title of Tenant, Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
 
29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.
 
29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
 
29.10  Time of Essence. Time is of the essence of this Lease and each of its
provisions.
 
29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
 
29.12  No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same.
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
 
29,13 Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and the Landlord
Parties hereunder (including any successor landlord) and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to an amount which is equal to the lesser of (a) the interest of Landlord in the
Building or (b) the equity interest Landlord would have in the Building if the
Building were encumbered by third-party debt in an amount equal to eighty
percent (80%) of the value of the Building (as such value is determined by
Landlord), and neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefore, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. Notwithstanding any contrary provision herein, neither Landlord
nor the Landlord Parties shall be liable under any circumstances for injury or
damage to, or interference with, Tenant's business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring,
 

 
22

--------------------------------------------------------------------------------

 

 
29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
 
29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
 
29.16 Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease.
 
29.17 Notices. All notices, demands, statements or communications (collectively,
"Notices") given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, or delivered personally (i) to
Tenant at the appropriate address set forth in Section 9 of the Summary, or to
such other place as Tenant may from time to time designate in a Notice to
Landlord; or (ii) to Landlord at the addresses set forth in Section 9 of the
Summary, or to such other firm or to such other place as Landlord may from time
to time designate in a Notice to Tenant. Any Notice will be deemed given on the
date it is mailed as provided in this Section 29.17 or upon the date personal
delivery is made. If Tenant is notified of the identity and address of
Landlord's mortgagee or ground or underlying lessor, Tenant shall give to such
mortgagee or ground or underlying lessor written notice of any default by
Landlord under the terms of this Lease by registered or certified mail, and such
mortgagee or ground or underlying lessor shall be given a reasonable opportunity
to cure such default prior to Tenant's exercising any remedy available to
Tenant.
 
29.18 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
 
29.19 Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in California.
 
29.20 Attorneys' Fees. If either party commences litigation against the other
for the specific performance of this Lease, for damages for the breach hereof or
otherwise for enforcement of any remedy hereunder, the parties hereto agree to
and hereby do waive any right to a trial by jury and, in the event of any such
commencement of litigation, the prevailing party shall be entitled to recover
from the other party such costs and reasonable attorneys' fees as may have been
incurred, including any and all costs incurred in enforcing, perfecting and
executing such judgment.
 
29.21 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.
 
29.22 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
 

 
23

--------------------------------------------------------------------------------

 

 
29.23 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the ''Brokers"), and that they know of
no other real estate broker or agent who is entitled to a commission in
connection with this Lease. Each party agrees to indemnify and defend the other
party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent (other than the Brokers) occurring
by, through, or under the indemnifying party.
 
29.24 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
 
29.25 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.
 
29.26 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
 
29.27 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.
 
29.28 Transnortation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
 
29.29 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Tenant Work
Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same, which Renovations may
include, without limitation, (i) installing sprinklers in the Building common
areas and tenant spaces, (ii) modifying the common areas and tenant spaces to
comply with Applicable Laws, including regulations relating to the physically
disabled, seismic conditions, and building safety and security, and (iii)
installing new floor covering, lighting, and wall coverings in the Building
common areas, and in connection with any Renovations, Landlord may, among other
things, erect scaffolding or other necessary structures in the Building, limit
or eliminate access to portions of the Project, including portions of the common
areas, or perform work in the Building, which work may create noise, dust or
leave debris in the Building. Tenant hereby agrees that such Renovations and
Landlord's actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant's
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant's personal property or improvements resulting
from the Renovations or Landlord's actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord's actions.
 
29.30 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
 

 
24

--------------------------------------------------------------------------------

 

 
29.31 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
"Lines") at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord's prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) an acceptable number of spare
Lines and space for additional Lines shall be maintained for existing and future
occupants of the Project, as determined in Landlord's reasonable opinion, (iii)
the Lines therefor (including riser cables) shall be (x) appropriately insulated
to prevent excessive electromagnetic fields or radiation, (y) surrounded by a
protective conduit reasonably acceptable to Landlord, and (z) identified in
accordance with the "Identification Requirements," as that term is set forth
herein below, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Tenant shall remove existing Lines
located in or serving the Premises and repair any damage in connection with such
removal, and (vi) Tenant shall pay all costs in connection therewith. All Lines
shall be clearly marked with adhesive plastic labels (or plastic tags attached
to such Lines with wire) to show Tenant's name, suite number, telephone number
and the name of the person to contact in the case of an emergency (A) every four
feet (4') outside the Premises (specifically including, but not limited to, the
electrical room risers and other Common Areas), and (B) at the Lines'
termination point(s) (collectively, the "Identification Requirements"). Landlord
reserves the right to require that Tenant remove any Lines located in or serving
the Premises which are installed in violation of these provisions, or which are
at any time (1) are in violation of any Applicable Laws, (2) are inconsistent
with then-existing industry standards (such as the standards promulgated by the
National Fire Protection Association (e.g., such organization's "2002 National
Electrical Code")), or (3) otherwise represent a dangerous or potentially
dangerous condition,
 
29.32 Development of the Project..
 
29.32.1 Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.
 
29.32.2 The Other Improvements. If portions of the Project or property adjacent
to the Project (collectively, the "Other Improvements") are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.
 
29.32.3 Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant's occupancy of the Premises, and that such construction may
result in levels of noise, dust, obstruction of access, etc. which are in excess
of that present in a fully constructed project. Tenant hereby waives any and all
rent offsets or claims of constructive eviction which may arise in connection
with such construction.
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written,

 
25

--------------------------------------------------------------------------------

 
 
 
"LANDLORD":
 
 
DANARI BROADWAY, LLC
a Delaware Limited Liability Company
                        By:        Its:
 
 
By:  
 
 
    Its:
 
 

 
                                                 
 
                                      
 
                                                   
"TENANT":
 
GLOBAL CLEAN ENERGY HOLDINGS, INC
 
A Utah Corporation
                        By:     Its:
 
By:  
 
Its:
 

                                         
 
                                   

 
26

--------------------------------------------------------------------------------

 

[map.jpg]


 
27

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
100 W. BROADWAY, LONG BEACH, CALIFORNIA 90802
 
TENANT WORK LETTER
 
This Tenant Work Letter shall set forth the terms and conditions relating to the
initial improvement of the Premises for Tenant. This Tenant Work Letter is
essentially organized chronologically and addresses the issues of construction,
in sequence, as such issues will arise during the actual construction of the
initial improvement of the Premises for Tenant. All references in this Tenant
Work Letter to Articles or Sections of "this Lease" shall mean the relevant
portions of Articles 1 through 29 of the Office Lease to which this Tenant Work
Letter is attached as Exhibit B, and all references in this Tenant Work Letter
to Sections of "this Tenant Work Letter" shall mean the relevant portions of
Sections 1 through 6 of this Tenant Work Letter.
 
SECTION 1
 
TENANT IMPROVEMENTS
 
Using Building standard materials, components and finishes, Landlord shall cause
the installation of lower cabinets (not to exceed six (6) feet in length) and
install a sink in the Premises at a mutually agreeable location. Tenant shall
make no changes, additions or modifications to the Tenant Improvements or
require the installation of any "Non-Conforming Improvements" without the
written consent of Landlord, which consent will not be unreasonably withheld in
Landlord's sole discretion if such change or modification would directly or
indirectly delay the "Substantial Completion," as that term is defined in
Section 5.1 of the Tenant Work Letter of the Tenant Improvements or impose any
additional costs.
 
SECTION 2
 
NON-CONFORMING IMPROVEMENTS
 
Notwithstanding anything to the contrary contained herein, Tenant shall be
responsible for (i) the cost of any items that arise in connection with any
revisions, changes or substitutions to the Tenant Improvements, and (ii) any
items requiring other than Building standard materials, components or finishes
(collectively, the "Non-Conforming Improvements"). In connection therewith, any
costs which arise in connection with any such Non-Conforming Improvements shall
be paid by Tenant to Landlord in cash, in advance, upon Landlord's request. Any
such amounts required to be paid by Tenant shall be disbursed by Landlord prior
to any Landlord provided funds for the costs of construction of the Tenant
Improvements.
 

 
28

--------------------------------------------------------------------------------

 



 
SECTION 3
 
CONTRACTOR'S WARRANTIES AND GUARANTIES
 
Landlord hereby assigns to Tenant all warranties and guaranties by the
contractor who constructs the Tenant Improvements (the "Contractor") relating to
the Tenant Improvements, and Tenant hereby waives all claims against Landlord
relating to or arising out of the design and construction of the Tenant
Improvements and/or Non-Conforming Improvements.
 
SECTION 4
 
TENANT'S AGENTS
 
Tenant hereby protects, defends, indemnifies and holds Landlord harmless for any
loss, claims, damages or delays arising from the actions of Tenant's space
planner/architect and or any separate contractors, subcontractors or consultants
on the Premises or in the Building.
 
SECTION 5
 
COMPLETION OF THE TENANT IMPROVEMENTS;
 
LEASE COMMENCEMENT DATE
 
5.1Ready for Occupancy. The Premises shall be deemed "Ready for Occupancy" upon
the
Substantial Completion of the Tenant Improvements. For purposes of this Lease,
"Substantial Completion" of the Tenant Improvements shall occur upon the
completion of construction of the Tenant Improvements in the Premises with the
exception of any punch list items and any tenant fixtures, built-in furniture,
or equipment to be installed by Tenant or under the supervision of Contractor.
 
5.2Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Lease Commencement Date shall occur as set forth in the
Lease and Section 5.1, above. If there shall be a delay or there are delays in
the Substantial Completion of the Tenant Improvements or in the occurrence of
any of the other conditions precedent to the Lease Commencement Date, as set
forth in the Lease, as a direct, indirect, partial, or total result of:
 
52.1  Tenant's failure to comply with the Time Deadlines;
 
5.2.2  Tenant's failure to timely approve any matter requiring Tenant's
approval;
 
5.2.3  A breach by Tenant of the terms of this Tenant Work Letter or the Lease;
 
5.2.4  Changes in any of the Tenant Improvements after disapproval of the same
by Landlord or because the same do not comply with Code or other applicable
laws;
 
52.5  Tenant's request for changes in the Tenant ImprOvements;
 
5.2.6  Tenant's requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Tenant Improvements, as set forth in the
Lease, or which are different from, or not included in Landlord's Building
standards;
 
5.2.7  Changes to the Base Building required by the Tenant Improvements;
 
5.2.8  Tenant's use of specialized or unusual improvements and/or delays in
obtaining Permits due thereto; Amount; or
 
5.2.9Any failure by Tenant to timely pay to Landlord any portion of the
Over-Allowance
 
5.2.10 Any other acts or omissions of Tenant, or its agents, or employees; then,
notwithstanding anything to the contrary set forth in the Lease or this Tenant
Work Letter and regardless of the actual date of the Substantial Completion of
the Tenant Improvements, the Lease Commencement Date shall be deemed to be the
date the Lease Commencement Date would have occurred if no Tenant delay or
delays, as set forth above, had occurred.
 

 
29

--------------------------------------------------------------------------------

 
 
 
SECTION 6
 
MISCELLANEOUS
 
6.1 Tenant's Entry Into the Premises Prior to Substantial Completion. Provided
that Tenant and its agents do not interfere with construction of the Tenant
Improvements, Contractor shall allow Tenant access to the Premises prior to the
Substantial Completion of the Tenant Improvements for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant's data and
telephone equipment) in the Premises. Prior to Tenant's entry into the Premises
as permitted by the terms of this Section 6,1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant's entry. Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant's
actions pursuant to this Section 6.1.
 
6.2 Freight Elevator Service. Landlord shall, consistent with its obligations to
other tenants of the Building, cause one (1) passenger elevator to be "padded"
and otherwise prepared and ready for freight service and shall make the same
reasonably available to Tenant in connection with initial decorating, furnishing
and moving into the Premises.
 
6.3 Tenant's Representative. Tenant has designated  as its sole representative
with respect to the matters set forth in this Tenant Work Letter, who shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Tenant Work Letter.
 
6.4 Landlord's Representative.Landlord has designated Lisa Barkemeyer as its
sole representatives with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
 
6.5 Tenant's Agents. All subcontractors, laborers, materialmen, and suppliers
retained directly by Tenant shall all be union labor in compliance with the then
existing master labor agreements.
 
6.6 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a "number of days" shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.
 
6.7 Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter (including, without limitation, any
failure by Tenant to fund any portion of the Over-Allowance Amount) occurs at
any time on or before the Substantial Completion of the Tenant Improvements,
then (i) in addition to all other rights and remedies granted to Landlord
pursuant to the Lease, Landlord shall have the right to withhold payment of all
or any portion of the Tenant Improvement Allowance and/or Landlord may, without
any liability whatsoever, cause the cessation of construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements and any costs occasioned
thereby), and (ii) all other obligations of Landlord under the terms of the
Lease and this Tenant Work Letter shall be forgiven until such time as such
default is cured pursuant to the terms of the Lease.
 

 
30

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
100 W. BROADWAY
 
FORM OF TENANT'S ESTOPPEL CERTIFICATE
 
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ________________, 20_______ by and betweenas Landlord, and
the undersigned as Tenant, for Premises on the floor(s) of the office building
located at ______________ , ________________, California
_______________________ certifies as follows:
 
1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
 
2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on, and the Lease Term expires on, and the undersigned has
no option to terminate or cancel the Lease or to purchase all or any part of the
Premises, the Building and/or the Project.
 
3. Base Rent became payable on
 
4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.
 
5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as
follows:                                                                                                              
 
6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlords mortgagee.
 
7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through . The
current monthly installment of Base Rent is
 
8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder, In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.
 
9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.
 
10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned's knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.
 
11. If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.
 
12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.
 
13. Other than in compliance with all Applicable Laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.
 
14. To the undersigned's knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in fill.
 
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
 
Executed at ________________ on the day of ______________ , 200 .
 
Global Clean Energy Holdings, Inc: a Utah Corporation
 
By: _____________________________________                                
Its: ________________________________                         
 
By:  _____________________________________                          
Its:  ________________________________                       
 
 

 
31

--------------------------------------------------------------------------------

 



 
EXHIBIT I)
 
100 W. BROADWAY
 
RULES AND REGULATIONS
 
GENERAL RULES
 
1.  
Tenant shall not suffer or permit the obstruction of any Common Areas, including
driveways, walkways and stairways.

 
2.  
Landlord reserves the right to refuse access to any persons Landlord in good
faith judges to be a threat to the safety, reputation, or property of the
Project and its occupants.

 
3.  
Tenant shall not make or permit any noise or odors that annoy or interfere with
other tenants or persons having business within the Project.

 
4.  
Tenant shall not keep animals or birds within the Project, and shall not bring
bicycles, motorcycles or other vehicles into areas not designated as authorized
for same.

 
5.  
Tenant shall not make, suffer or permit litter except in appropriate receptacles
for that purpose.

 
6.  
Tenant shall not alter any lock or install new or additional locks or bolts.

 
7.  
Tenant shall be responsible for the inappropriate use of any toilet rooms,
plumbing or other utilities. No foreign substances of any kind are to be
inserted therein.

 
8.  
Tenant shall not deface the walls, partitions or other surfaces of the Premises
or Project.

 
9.  
Tenant shall not suffer or permit anything in or around the Premises, Building
or Project that causes excessive vibration or floor loading in any part of the
Project.

 
10.  
Furniture, significant freight and equipment shall be moved into or out of the
building only with the Landlord's knowledge and consent, and subject to such
reasonable limitations, techniques and timing, as may be designated by Landlord.
Tenant shall be responsible for any damage to the Project arising from any such
activity.

 
11.  
Tenant shall not employ any service or contractor for services or work to be
performed in the Building or Project, except as approved by Landlord.

 
12.  
Landlord reserves the right to close and lock the Building on Saturdays,
Sundays, and Holidays, and on other days between the hours of 6:00 p.m. and 8:00
a.m.. If Tenant uses the Premises during such periods, Tenant shall be
responsible for securely locking any doors it may have opened for entry.

 
13.  
Tenant shall return all keys at the termination of its tenancy and shall be
responsible for the cost of replacing any keys that are lost.

 
14.  
No window coverings, shades or awnings shall be installed or used by Tenant.

 
15.  
Neither Tenant nor its employees or invitees shall go upon the roof of the
Building.

 
16.  
Tenant shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Landlord or by applicable
governmental agencies as non-smoking areas.

 
17.  
Tenant shall not use any method of heating or air conditioning other than as
provided by Landlord.

 
18.  
Tenant shall not install, maintain or operate any vending machines upon the
Premises without Landlord's written consent

 
19.  
The Premises shall not be used for lodging or manufacturing, cooking or food
preparation.

 
20.  
Tenant shall comply with all safety, fire protection and evacuation regulations
established by Landlord or any applicable governmental agency.

 
21.  
Landlord reserves the right to waive any one of these rules or regulations,
and/or as to any particular tenant, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof of
such tenant.

 
22.  
Tenant assumes all risks from theft or vandalism and agrees to keep its Premises
locked as may be required.

 
23.  
Landlord reserves the right to make such other reasonable rules and regulations
as it may from time to time deem necessary for the appropriate operation and
safety of the Project and its occupants in accordance with the terms and
conditions of Article 5 of the Lease. Tenant agrees to abide by these and such
other Rules and Regulations.

 
PARKING RULES
 
1.  
Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called "Permitted Size Vehicles".

 
2.  
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenants employees, suppliers, shippers, customers, or invitees to
be loaded, unloaded, or parked in areas other than those designated by Landlord
for such activities.

 
3. .
Parking stickers, identification devices and/or entry cards shall be the
property of Landlord and be returned to Landlord by the holder, hereof upon
termination of the holder's parking privileges. Tenant will pay such deposit
and/or replacement charge as is reasonably established by Landlord for the use
and/or loss of such devices, as applicable.

 
4. .
Landlord reserves the right to refuse the sale of monthly identification devices
to any person or entity that willfully refuses to comply with the applicable
rules, regulations, laws and/or agreements.

 

 
32

--------------------------------------------------------------------------------

 



 
5.  
Landlord reserves the right to relocate all or part of parking spaces to
reasonably adjacent offsite location (s), and to reasonably allocate them
between compact and standard size spaces, as long as the complies with
Applicable Laws, ordinances and regulations.

 
6.  
Users of the parking area will obey all posted signs and park only in the areas
designated for vehicle parking.

 
7.  
Unless otherwise instructed, every person using the parking area is required to
park and lock his own vehicle. Landlord will not be responsible for any damage
to vehicles, injury to persons or loss of property, all of which risks are
assumed by the party using the parking area.

 
8.  
Validation, if established, will be permissible only by such method or methods
as Landlord and /or its licensee may establish at rates general applicable to
visitor parking.

 
9.  
The maintenance, washing, waxing or cleaning of vehicles in the parking area or
Common Areas is prohibited.

 
10.  
Tenant shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.

 
11.  
Landlord reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.

 
12.  
Such parking use as is herein provided is intended merely as a license only and
no bailment is intended or shall be created hereby.

 


 
33

--------------------------------------------------------------------------------

 

